                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SHAWAN ISHMILL SPRAGANS, 97633-011,                    Case No. 18-cv-05587-CRB (PR)
                                   8                     Plaintiff,
                                                                                               ORDER OF DISMISSAL
                                   9              v.

                                  10    GREGORY J. AHERN, et al.,
                                  11                     Defendant(s).

                                  12             On February 12, 2019, the court dismissed plaintiff’s pro se prisoner complaint for
Northern District of California
 United States District Court




                                  13   damages under 42 U.S.C. § 1983 with leave to amend to allege specific facts in support of a claim

                                  14   of deliberate indifference under the Eighth or Fourteenth Amendment, if possible. The court

                                  15   warned plaintiff that failure to amend within 28 days will result in the dismissal of this action.

                                  16             On March 14, 2019, the court granted plaintiff’s request for an extension of time to amend

                                  17   and gave him until April 12, 2019 to file a First Amended Complaint (FAC). The court again

                                  18   warned plaintiff that failure to amend within the designated time will result in the dismissal of this

                                  19   action.

                                  20             More than two weeks have passed since plaintiff’s FAC was due, but he has not amended

                                  21   or sought another extension of time to do so. This action accordingly is DISMISSED.

                                  22             The clerk is instructed to close the file and terminate any pending motion as moot.

                                  23             IT IS SO ORDERED.

                                  24   Dated: May 1, 2019

                                  25                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  26                                                     United States District Judge

                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        SHAWAN ISHMILL SPRAGANS,
                                   6                                                          Case No. 3:18-cv-05587-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        GREGORY J. AHERN,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on May 1, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Shawan Ishmill Spragans ID: 97633-011
                                       USP Florence - High
                                  20   U.S. Penitentiary
                                       P.O. Box 7000
                                  21   Florence, CO 81226
                                  22

                                  23
                                       Dated: May 1, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
